Appeal by the defendant from (1) an order of the Supreme Court, Kings County (Heller, J.), dated September 9, 1985, which denied his motion to dismiss a statement charging him with violation of the conditions of a sentence of probation imposed upon his conviction of attempted robbery in the second degree, and (2) an amended judgment of the same court, rendered September 11, 1985, upon his plea of guilty to violation of probation, and sentencing him to an indeterminate term of lVs to 4 years’ imprisonment.
Appeal from the order dismissed. No appeal lies from such an intermediate order in a criminal case (cf. People v Taylor, 99 AD2d 820; People v Terry, 21 AD2d 971). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the amended judgment (CPL 450.10, 450.15; People ex rel. McLaughlin v Monroe, 44 AD2d 575; People v Taylor, supra).
Amended judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence of imprisonment to time served. As so modified, amended judgment affirmed.
The defendant’s hearing on the charge that he violated the conditions of his probation was timely (see, CPL 410.90 [1]; People ex rel. Diklich v Jackson, 4 AD2d 983). However, we find that the sentence was excessive to the extent indicated. Brown, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.